HLED IN
                                                            1STCOURT OF APPEAL
                                                              HOUSTON, TEXAS
                                   In The
                           Court of Appeals                  FEB 2g 2015
                                  For The                  CHRISTQPHy=^PR|NE
                                                         CLERK.
                         First District of Texas



                           NO. 01-015-00063-CV



                         Patrick Cox, Appellant(s)



                          Cara Cox, Appellee(s)



                On Appeal from the 245th District Court
                        Harris County, Texas
                    Trial Court Cause No. 2013-21966




Appellant's Response to Appellee's Response to Appellant's

    Motion to Compel Mediation Participation by Appellee


TO THE HONORABLE COURT OF APPEALS:

     Comes now, Appellant Patrick Cox, and files this Appellant's

Response to Appellee's Response to Appellant's Motion to Compel

Mediation Participation by Appellee. Appellant respectfully submits to the
Court that the following information provides reasonable support for

Appellant's request for relief and sanctions for Appellee's non cooperation

in setting mediation.



                                   SUMMARY


      Appellee's own counsel in their reply provides the evidence to

disregard Appellee's claims that Appellant rushed to conclusion and rushed

to seek sanctions. By including the verbiage from Appellant's email asking

Appellee for suggested alternative mediators, Appellee's counsel

establishes that Appellant was seeking mediation while Appellee was

apparently trying to avoid it or at least delay it. Appellant's email to

Appellee's counsel as supplied in Appellee's response clearly shows that

Appellant offered to agree on another mediator if the dates offered by the

previously agreed mediator were unacceptable. Additional support for

Appellant's requests of this Court include: (1) Appellee has twice asked

Appellee for suggested alternate mediators so that the Court's mediation

time frame could be met; (2) Appellant received no response to those

requests; (3) Appellee has time for preparation of, submission of, and

scheduling of oral arguments in a trial court motion in this causer during the

same period in which Appellee is unavailable to conduct mediation

according to the emails from Appellee's counsel. It seems to Appellant that
the primary focus of both parties should be in resolving this appeal rather

than in seeking superior positions at the trial court level..



                          ARGUMENTS and FACTS

1.    Appellant would ask the Court to note that the copy of the verbiage of

the email exchange contained in Appellee's response to the Motion to

Compel Mediation Participation (motion to compel) includes an invitation for

Appellee to suggest another mediator. Appellant states in the email

supplied by Appellee: "If you prefer another mediator, please advise his/her

name."


2.    Appellant never received a response to his suggestion of using

another mediator to resolve the mediation date problem. The only response

ever received was in Appellee's response to Appellant's motion to compel.

The sole response Appellant received, despite reminding Appellee of the

Court's order, was that the mediator's suggested dates were unacceptable

and that the mediation date must be agreeable to both parties.

3.    When Appellee finally provided possible dates for the mediation,

Appellant found it interesting that those dates conveniently fall after a trial

court motion in this cause filed by Appellee that was filed after Appellant's

notice of appeal and after this Court's order to mediation.

4.    Appellant reminded the Appellee's counsel in email on February 19,
2015 that he was open to selecting another mediator to accomplish the

mediation deadline in this Court's order. To date, Appellee's only response

was contained in the Appellee's reply to Appellant's motion to compel.

5.    Since Appellant was ordered by the Court to supply the name of the

mediator by February 19, 2015 and was not given cooperation by Appellee

in either agreeing to dates or selecting another mediator, Appellant was left

with no choice but to seek relief from this Court for the Appellee's refusal to

cooperate and potentially putting Appellant in violation of this Court's order.

6.    This Court imposed a reasonable standard time frame in which to

select a mediator and conduct mediation. Appellee's counsel despite being

knowledgeable in these matters was uncooperative in the process.

Because of this non cooperation, Appellant was forced to seek relief from

this Court and to request that this Court sanction Appellee's counsel in this

matter.


7.    Appellee filed a motion with the trial court in this cause that was

served on Appellant on February 13, 2015. The motion seeks to enforce

the property division even though Appellant has filed a supersedes bond

with the trial court. Appellant is of the opinion that the mediation process

was being delayed intentionally by Appellee in an effort to strategically

disadvantage Appellant in some manner. The argument that the Appellee's

counsel lacked the time within the time frame ordered by this Court seemed
to be lacking in logic when knowledge of the Appellee's trial court motion

comes into consideration. The argument by Appellee's counsel would seem

to be that Appellee has time to prepare, file and argue a trial court motion

during the time frame of this Court's mediation order but has no time in

which to conduct the mediation ordered by this Court.



                                 SUMMARY


      Appellee proposed three options in Appellee's response to

Appellant's motion to compel. Appellant finds it perfectly acceptable to

agree on another mediator if this is acceptable to the Court since Appellant

has previously on two occasions made the same suggestion (option one).

Appellant is also happy to agree to different dates within the time frame of

the Court's order (option two), Appellant finds the third option of an

extension to be undesirable since it has the effect of rewarding Appellee's

efforts to stall the mediation and further reward Appellee by allowing

Appellee's trial court motion to proceed while ignoring this Court's order to

mediation.


     Appellant also reaffirms his request for sanctions as requested in

Appellant's original motion to compel since the time and cost required for

the motion to compel and the necessity to involve this Court in obtaining

Appellee's cooperation in the mediation ordered should not be free of
consequence for the Appellee.




Respectfully Submitted by:



Patrick Cox
Pro Se Appellant
Mailing address:           247 Hedwio Rd
Telephone number:          832-495-9416
Fax number:                855-280-1504
e-mail address:      divorce_cara@.yahoo.com




                           CERTIFICATE OF SERVICE

I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on February 25, 2015.

email to;
Bobby K. Newman: bknservice(3>lnvlaw.com
Attorney for Appellee



                                       Patrick Cox